NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated June 20, 2022, applicant amended independent claim 1 to include the limitation of former claim 5.  Former claim 5 had been indicated as containing allowable subject matter in the Office Action dated June 7, 2022.  In view of the amendment and applicant’s remarks, all claim rejections are withdrawn.
Rejoinder of Withdrawn Claims	
Claim 1 is directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claim 18, directed to a process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104.
Because all claims previously withdrawn from consideration under 37 C.F.R.       § 1.142 have been rejoined, the restriction requirement as set forth in the Office Action dated May 13, 2022, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
See page 9 of the Office Action dated June 7, 2022.  Method claim 18 is considered to be allowable because it is directed to a process that requires the use of the composition of claim 1.  Claim 19, directed to a composite material, is made from the binder of claim 1 and is considered patentably distinct over the closest prior art of record for the same reasons as claim 1.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767